PER CURIAM.
Michael Jackson Powell seeks to appeal the district courts’ order granting Powell’s motion to reopen his twenty-eight year old action under 42 U.S.C. § 1983 (2000) but staying the action pending receipt from the Baltimore County Office of Law of a status report regarding record retention and the viability of the Defendants.
This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Powell seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.
Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED